Name: The Schengen acquis - Decision of the Executive Committee of 22 December 1994 on the certificate provided for in Article 75 to carry narcotic drugs and psychotropic substances (SCH/Com-ex (94) 28 rev.)
 Type: Decision
 Subject Matter: defence;  cooperation policy;  information and information processing
 Date Published: 2000-09-22

 Avis juridique important|41994D0028The Schengen acquis - Decision of the Executive Committee of 22 December 1994 on the certificate provided for in Article 75 to carry narcotic drugs and psychotropic substances (SCH/Com-ex (94) 28 rev.) Official Journal L 239 , 22/09/2000 P. 0463 - 0468DECISION OF THE EXECUTIVE COMMITTEEof 22 December 1994on the certificate provided for in Article 75 to carry narcotic drugs and psychotropic substances(SCH/Com-ex (94) 28 rev.)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Article 75 of the abovementioned Convention,HAS DECIDED AS FOLLOWS:Document SCH/Stup (94) 21 rev. 2 annexed hereto, setting out the certificate to carry narcotic drugs and/or psychotropic substances for the purposes of medical treatment, is hereby approved.Bonn, 22 December 1994.The ChairmanBernd SchmidbauerCertificate to carry narcotic drugs and/or psychotropic substances for the purpose of medical treatment pursuant to Article 75 of the Implementing ConventionSCH/Stup (94)21 rev 21. The Schengen States have adopted the certificate set out in Annex 1, in accordance with Article 75 of the Implementing Convention. The form shall be used uniformly in all the Schengen States and shall be drawn up in the respective national languages. English and French translations of the form's preprinted headings are provided on the reverse side of the certificate.2. The competent authorities of the Schengen State shall issue this certificate to persons resident on their territory who want to travel to another Schengen State and who, owing to a medical prescription, need to take narcotic drugs and/or psychotropic substances during this period. The certificate shall be valid for a maximum period of 30 days.3. The certificate shall be issued or authenticated by the competent authorities on the basis of a medical prescription. A separate certificate shall be required for each narcotic drug/psychotropic substance prescribed. The competent authorities shall keep a copy of the certificate.4. Doctors may prescribe narcotic drugs for travel needs of up to 30 days. The travel period may be shorter than this.5. Each Member State has designated a central office responsible for answering any questions that arise in this connection (see Annex 2). The designated central office is also the authority with responsibility for issuing or authenticating certificates in Belgium, Luxembourg and the Netherlands only.ANNEX 1>PIC FILE= "L_2000239EN.046502.EPS">>PIC FILE= "L_2000239EN.046601.EPS">ANNEX 2CENTRAL AUTHORITY TO BE CONTACTED IN THE EVENT OF PROBLEMS(Article 75 of the Convention)BELGIUM:MinistÃ ¨re de la SantÃ © PubliqueInspection gÃ ©nÃ ©rale de la PharmacieQuartier VÃ ©sale - CitÃ © administrative de l'EtatB - 1010 Bruxelles Tel.: 32 2 210 49 28 Fax: 32 2 210 63 70GERMANY:Ministerium fÃ ¼r Arbeit, Gesundheit und Soziales des Landes Nordrhein-WestfalenPharmaziedezernatHorionplatz 1 - Landeshaus D - 40213 DÃ ¼sseldorf Tel.: 49 211 837 3591 Fax: 49 211 837 3662GREECE:Ministry of HealthMedicines DepartmentNarcotic Drugs DivisionAristotelous Street 17 Athens Tel: 5225301SPAIN:Servicio de RestricciÃ ³n de EstupefacientesDirecciÃ ³n Gral. de Farmacia y Productos SanitariosMinisterio de Sanidad y ConsumoE - Calle Principe de Vergara, 54 28006 - Madrid Chef du service: D. LUIS DOMINGUEZ ARQUES Tel: 34-1-575 27 63 Fax: 34-1-578 12 31FRANCE:MinistÃ ¨re de la santÃ ©Direction GÃ ©nÃ ©rale de la SantÃ ©1. place de Fontenoy F - 75350 Paris CEDEX 07 SP Tel: 33 1 40 56 47 16 or 40 56 43 41 Fax: 33 1 40 56 40 54ITALY:Ministero SanitÃ Direzione Generale Servizio FarmaceuticoUfficio centrale StupefacentiVia della CiviltÃ Romana 7 I - 00144 Roma TÃ ©l.: (39-06) 59 94 31 77 Fax.: (39-06) 59 94 33 65LUXEMBOURG:MinistÃ ¨re de la santÃ ©Direction de la SantÃ ©L - 2935 Luxembourg Tel.: (352) 478 5550 Fax: (352) 48 49 03THE NETHERLANDS:Hoofdinspectie voor de geneesmiddelen van het Staatstoezicht op de Volksgezondheid P.O. Box 5406 2280 HK Rijswijk Tel.: 31.70.3406423AUSTRIA:Bundesministerium fÃ ¼r Gesundheit, Sport und KonsumentenschutzAbteilung II/C/18RadetzkysstraÃ e 2 A - 1030 Wien tel: 711 72 4734 fax: 713 86 14PORTUGAL:Instituto nacional da Farmacia e do Medicamento (INFARMED)Parque de SaÃ ºdeAv. do Brazil, 53 P - 1700 LISBOA Fax: 351 1 795 91 16(1)(1) Subject to approval by a higher authority.